Exhibit 10.2
PIPER JAFFRAY COMPANIES
RESTRICTED STOCK AGREEMENT



  Name of Recipient: Brien O’Brien
     
  Total No. of Shares Covered: 361,633
  Date of Issuance: March 1, 2010  
  Vesting Schedule pursuant to Section 2:
   

    No. of Shares Which Vesting Dates   Become Vested as of Such Date        
Date of Issuance   11,259 1 year after date of issuance   87,594 2 years after
date of issuance   87,594 3 years after date of issuance   87,593 4 years after
date of issuance   87,593  

     This is a Restricted Stock Agreement (“Agreement”) between Piper Jaffray
Companies, a Delaware corporation (the “Company”), and the above-named recipient
(the “Recipient”).
Recitals
     WHEREAS, a Securities Purchase Agreement, dated as of December 20, 2009
(the “Purchase Agreement”), was entered into by the Company, Piper Jaffray Newco
Inc., a Delaware corporation, Advisory Research Holdings, Inc., a Delaware
corporation (“ARI”), each of the persons listed on Schedule I attached thereto
(including the Recipient), and Brien M. O’Brien, a natural person, and TA
Associates, Inc., a Delaware corporation, in their joint capacity as the
representatives of the Sellers thereunder;
     WHEREAS, pursuant to the Purchase Agreement, the Company is obligated to
issue restricted stock to the Recipient as partial consideration for the
Recipient’s ownership in ARI;
     WHEREAS, a portion of the shares being issued in connection with this
Agreement are being deposited in escrow under the Indemnification Escrow
Agreement, dated as of March 1, 2010, with Wells Fargo Bank, National
Association as Escrow Agent (the “Escrow Agreement”).
     NOW, THEREFORE, the Company hereby issues restricted stock to the Recipient
under the following terms.

 



--------------------------------------------------------------------------------



 



Terms and Conditions
     1.     Grant of Restricted Stock.
     (a)     Subject to the terms and conditions of this Agreement, the Company
hereby issues to the Recipient the number of Shares specified at the beginning
of this Agreement. All such Shares are subject to certain restrictions provided
for in this Agreement and are referred to collectively as the “Restricted
Shares” and each as a “Restricted Share.”
     (b)     The Restricted Shares will be evidenced by a book entry made in the
records of the Company’s transfer agent in the name of the Recipient (except in
the case of Restricted Shares which are being deposited in escrow under the
Escrow Agreement). All restrictions provided for in this Agreement will apply to
each Restricted Share and to any other securities distributed with respect to
that Restricted Share. The Restricted Shares may not (until such Restricted
Shares have vested in the Recipient in accordance with all terms and conditions
of this Agreement) be assigned or transferred other than by will or the laws of
descent and distribution or pursuant to the Escrow Agreement, and shall not be
subject to pledge, hypothecation, execution, attachment or similar process. Each
Restricted Share will remain restricted and subject to cancellation unless and
until that Restricted Share has vested in the Recipient in accordance with all
of the terms and conditions of this Agreement. Each book entry or stock
certificate evidencing any Restricted Share shall contain the notations or
legends and stock transfer instructions or limitations which are referred to in
Section 8(a) hereof. With respect to any certificate evidencing Restricted
Shares, the Company may, in its reasonable discretion, retain custody of any
such certificate throughout the period during which any restrictions are in
effect and require, as a condition to issuing any such certificate, that the
Recipient tender to the Company a stock power duly executed in blank relating to
such custody; provided that, promptly following the lapse of all restrictions
with respect to all or a portion of the Restricted Shares, the Company shall
cause an appropriate book entry to be made in the records of the Company’s
transfer agent, or deliver to the Recipient a certificate, for those shares as
to which the restrictions have lapsed without any of the legends referred to in
Section 8(a) hereof (except any legends required by applicable state and federal
corporate and securities laws); provided further that, the Escrow Agent shall
retain custody of any Restricted Shares deposited in escrow pursuant to the
Escrow Agreement until such Restricted Shares are released from escrow pursuant
to the Escrow Agreement.
     2.     Vesting.
     (a)     Except as otherwise provided herein, the Restricted Shares will
vest in the numbers and on the dates specified in the Vesting Schedule at the
beginning of this Agreement. Notwithstanding the foregoing, all of the
Restricted Shares shall vest upon the occurrence of a Change in Control. For
purposes of this Agreement, a “Change in Control” shall mean the happening of
any of the following events:
          (i)     An acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3

2



--------------------------------------------------------------------------------



 



promulgated under the Exchange Act) of 20% or more of either (1) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (2) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); excluding, however, the
following: (1) Any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company,
(2) Any acquisition by the Company, (3) Any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company, or (4) Any acquisition pursuant to a transaction
which complies with clauses (1), (2) and (3) of subsection (iii) of this
Section 2(a); or
          (ii)     A change in the composition of the Board of Directors of the
Company (the “Board”) such that the individuals who, as of the date hereof,
constitute the Board (such Board shall be hereinafter referred to as the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, for purposes of this Section 2(a), that any individual
who becomes a member of the Board subsequent to the date hereof, whose election,
or nomination for election by the Company’s shareholders, was approved by a vote
of at least a majority of those individuals who are members of the Board and who
were also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; but, provided, further, that any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board shall not be so considered as a member of the Incumbent Board; or
          (iii)     Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (“Corporate Transaction”); excluding, however, such a Corporate
Transaction pursuant to which (1) all or substantially all of the individuals
and entities who are the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Corporate Transaction will beneficially own, directly or indirectly,
more than 50% of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(2) no Person (other than the Company, any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Corporate
Transaction) will beneficially own, directly or indirectly, 20% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such

3



--------------------------------------------------------------------------------



 



corporation entitled to vote generally in the election of directors except to
the extent that such ownership existed prior to the Corporate Transaction, and
(3) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction; or
          (iv)     The approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
     (b)     Except as otherwise provided herein, if and when the Recipient’s
employment with the Company or an Affiliate is terminated by the Company for any
reason other than Cause (as defined below) or by the Recipient for any reason
other than as specified in Section 2(d), then the unvested Restricted Shares
will, subject to Section 2(e), continue to vest in the numbers and on the dates
specified in the Vesting Schedule at the beginning of this Agreement.
     (c)     If the Recipient’s employment by the Company or an Affiliate is
terminated by the Company for Cause (as defined in Section 4 below), then any
unvested Restricted Shares shall immediately cease vesting as of the termination
date and be cancelled in accordance with Section 4 of this Agreement.
     (d)     If the Recipient’s employment by the Company or an Affiliate
terminates because of the Recipient’s death or long-term disability (as defined
in the Company’s long-term disability plan, a “Disability”), then the unvested
Restricted Shares will immediately vest in full.
     (e)     If the Recipient engages in Restricted Activities (as defined
below) at any time during the Restricted Period (as defined in Section 5 of this
Agreement), then those Restricted Shares which are unvested at the time the
Recipient begins to engage in the Restricted Activities shall immediately cease
vesting and be cancelled in accordance with Section 4 of this Agreement.
“Restricted Activities” consist of each of the following:
          (i)     the Recipient uses to the detriment of the Company, discloses
or misappropriates any Company-Related Information (as defined below), unless
the Company or an Affiliate consents otherwise in writing. “Company-Related
Information” means any confidential or secret knowledge or information of the
Company or an Affiliate that the Recipient has acquired or becomes acquainted
with during the Recipient’s employment with the Company or an Affiliate,
including, without limitation, any confidential customer list, confidential
business information, confidential materials relating to the practices or
procedures of the Company or an Affiliate, or any other proprietary information
of the Company or an Affiliate; provided, however that Company-Related
Information shall not include any knowledge or information that is now published
or which subsequently becomes generally publicly known, other than as a direct
or indirect result of the Recipient’s disclosure in contradiction of this
Section 2(e) (i);
          (ii)     the Recipient directly or indirectly, on behalf of the
Recipient or any other person, solicits, induces or encourages any person then
employed by the Company

4



--------------------------------------------------------------------------------



 



or an Affiliate to terminate or otherwise modify their employment relationship
with the Company; or
          (iii)     the Recipient directly or indirectly, on behalf of the
Recipient or any other person, solicits or otherwise seeks to divert any
customer, client or account of the Company or any Affiliate away from engaging
in business with the Company or any Affiliate.
     (f)     Nothing in this Agreement shall prevent the Recipient from
(i) owning less than 1% of the publicly traded equity securities of an
enterprise engaged in the Asset Management business, (ii) engaging in the
management of the Recipient’s own investments or the investments of his spouse,
brothers, sisters, parents, nieces, nephews, or his descendants or any funds
held in trust for the benefit of the Recipient or such aforesaid mentioned
persons, (iii) engaging in non-compensatory activities for the benefit of
religious, charitable or other non-profit institutions (including participating
in the management of investments held by such institutions); provided that
during the time Recipient is employed by the Company or its Affiliates, such
activities shall not impair the Recipient’s ability to devote his full working
time, attention, skill and energies to the performance of the Recipient’s duties
and responsibilities to the Company and its Affiliates or (iv) providing
investment management services to a single institution, its related family group
and related trusts set forth on Schedule 2(f) hereto with respect to the
investments of such institution, its related family group and related trusts.
     (g)     Notwithstanding any other provisions of this Agreement to the
contrary, the Board may, in its sole discretion, declare at any time that the
Restricted Shares, or any portion thereof, shall vest immediately or, to the
extent they otherwise would be forfeited pursuant to the terms of this
Agreement, shall vest in the numbers and on the dates specified in the Vesting
Schedule at the beginning of this Agreement, or in such other numbers and on
such other dates as are determined by the Board to be in the best interests of
the Company as determined by the Board in its sole discretion.
     3.     Effect of Vesting.
     Upon the vesting of any Restricted Shares, such vested Restricted Shares
will no longer be subject to cancellation as provided in Section 2 or 4 of this
Agreement.
     4.     Cancellation of Unvested Restricted Shares.
     (a)     Any Restricted Shares that have not previously vested shall cease
to vest and shall be cancelled immediately if:
          (i)     the Recipient attempts to pledge, encumber, assign, transfer
or otherwise dispose of any of the Restricted Shares (except as permitted by
Section 1(b) of this Agreement) or the Restricted Shares become subject to
attachment or any similar involuntary transfer or seizure in violation of this
Agreement;

5



--------------------------------------------------------------------------------



 



          (ii)     the Recipient engages in Restricted Activities (as described
by Section 2(e) of this Agreement) during the Restricted Period (as defined in
Section 5 of this Agreement); or
          (iii)     the Recipient’s employment by the Company or an Affiliate is
terminated by the Company for Cause.
     (b)     Upon the cancellation of any unvested Restricted Shares pursuant to
this Section 4, the Recipient shall thereafter have no right, title or interest
whatever in such unvested Restricted Shares, and, if the Company does not have
custody of any and all certificates representing Restricted Shares so cancelled,
the Recipient shall immediately return to the Company any and all certificates
representing Restricted Shares so cancelled. Additionally, the Recipient will
deliver to the Company a stock power duly executed in blank relating to any and
all certificates representing such cancelled Restricted Shares or, if such stock
power has previously been tendered to the Company, the Company will be
authorized to deem such previously tendered stock power delivered, and the
Company will be authorized to cancel any and all certificates representing
Restricted Shares so cancelled and to cause a book entry to be made in the
records of the Company’s transfer agent in the name of the Recipient evidencing
any Restricted Shares that vested prior to cancellation of unvested Restricted
Shares under this Section 4. If the Restricted Shares are evidenced by a book
entry made in the records of the Company’s transfer agent, then the Company will
be authorized to cause such book entry to be adjusted to reflect the number of
Restricted Shares so cancelled.
     (c)     “Cause” hereunder means:
          (i)     Recipient’s conviction of any misdemeanor involving deceit,
dishonesty or fraud or any felony, or guilty or nolo contendere plea with
respect thereto, that in the Company’s reasonable determination affects
Recipient’s fitness to perform his or her duties with the Company;
          (ii)     any intentional and/or willful act of fraud or dishonesty by
Recipient related to or connected with Recipient’s employment by the Company or
otherwise reasonably likely to cause material harm to the Company or its
reputation;
          (iii)     an intentional act or omission by Recipient that constitutes
(A) a violation of any law, rule or regulation that is material to the Company
or (B) a material violation of any material Company policy relating to deceit,
dishonesty, fraud, or securities-trading activities;
          (iv)     Recipient’s engagement in conduct that subjects the Recipient
to statutory disqualification pursuant to Section 15(b) of the Exchange Act and
the regulations promulgated thereunder.
     (d)      Nothing in this Agreement shall prevent the Recipient from
challenging the Company’s determination that Cause exists.

6



--------------------------------------------------------------------------------



 



     5.     Covenant Regarding Restricted Activities.
     The Recipient hereby covenants not to engage in any Restricted Activities
(a) during the period that he or she is employed by the Company or any
Affiliate, and (b) during the 18 month period following the date that
Recipient’s employment with the Company or an Affiliate is terminated (the
“Restricted Period”). The Recipient acknowledges and agrees that the breach of
this covenant would cause irreparable damage to the Company and that the Company
will not have an adequate remedy at law. Therefore, the obligations of the
Recipient under this Section 5 shall be enforceable by a decree of specific
performance issued by any court of competent jurisdiction, and appropriate
injunctive relief may be applied for and granted in connection therewith without
proof of actual damages. Such remedies shall, however, be cumulative and not
exclusive and shall be in addition to any other remedies which the Company may
have under this Agreement or otherwise.
     6.     Stockholder Rights.
     As of the date of issuance specified at the beginning of this Agreement,
the Recipient shall have all of the rights of a stockholder of the Company with
respect to the Restricted Shares, except as otherwise specifically provided in
this Agreement.
     7.     Tax Matters.
     (a)     The parties hereto agree that (i) the Recipient will file a Code
Section 83(b) election with respect to the Restricted Shares issued to the
Recipient, (ii) for purposes of Code Section 83, the fair market value of the
Restricted Shares shall (pursuant to Rev. Rul. 2007-49, 2007-31 I.R.B. 237)
equal the amount considered paid for such Restricted Shares and (iii) the fair
market value of the Restricted Shares shall be equal to the value of such
Restricted Shares as reflected on the Section 338 Forms.
     (b)     The Company acknowledges that no federal, state or other taxes
shall be withheld upon the issuance of the Restricted Shares.
     (c)     The Recipient acknowledges that the Company has directed the
Recipient to seek independent advice regarding the applicable provisions of the
Code (including their impact on the desirability of making an election under
Code Section 83(b)), the income tax laws of any municipality, state or foreign
country in which the Recipient may reside, and the tax consequences of the
Recipient’s death.
     8.     Restrictive Legends and Stop-Transfer Orders.
     (a)     Legends. The book entry or certificate representing the unvested
Restricted Shares shall contain a notation or bear the following legend (as well
as any notations or legends required by applicable state and federal corporate
and securities laws) noting the existence of the restrictions and the Company’s
rights to reacquire the Restricted Shares set forth in this Agreement:
“THE SHARES REPRESENTED BY THIS [BOOK ENTRY]

7



--------------------------------------------------------------------------------



 



[CERTIFICATE] MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF
WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.”
In addition, the book entry or certificate representing any shares issued
pursuant to this Agreement that are deposited in escrow pursuant to the Escrow
Agreement shall contain a notation or bear the following legend:
“THE SHARES REPRESENTED BY THIS [BOOK ENTRY] [CERTIFICATE] ARE SUBJECT TO THE
TERMS OF AN ESCROW AGREEMENT BETWEEN THE COMPANY, THE STOCKHOLDER, AND CERTAIN
OTHER PARTIES THERETO, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE
COMPANY.”
     (b)     Stop-Transfer Notices. The Recipient agrees that, in order to
ensure compliance with the restrictions referred to herein, the Company may
issue appropriate “stop transfer” instructions with respect to unvested
Restricted Shares to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
     (c)     Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Restricted Shares that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of the Restricted Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom the Restricted Shares
shall have been so transferred.
     (d)     Removal of Legends and Termination of Stop Transfer Notices. The
Company shall remove, or cause to be removed, all restrictive legends and
terminate, or cause to be terminated, all stop-transfer notices referred to in
this Section 8 (except any notations or legends required by applicable state and
federal corporate and securities laws) promptly following the vesting of
Restricted Shares (and, for any such shares deposited in escrow pursuant to the
Escrow Agreement, the release of such shares to the Recipient pursuant to the
terms of the Escrow agreement). In the event that less than all of the
Restricted Shares represented by a book entry or certificate vest on a
particular date, the Company shall cause a separate book entry to be created or
a separate certificate to be issued representing the Restricted Shares which
have vested, and such book entry or certificate shall not be subject to such
restrictive legends or stop transfer notices.
     9.     [Intentionally omitted.]

8



--------------------------------------------------------------------------------



 



     10.     No Promise of Continued Employment.
     This Agreement shall not give the Recipient a right to continued employment
with the Company or any Affiliate, and the Company or Affiliate employing the
Recipient may terminate his or her employment at will, and otherwise deal with
the Recipient without regard to this Agreement.
     11.     Binding Effect.
     This Agreement shall be binding in all respects on the heirs,
administrators, representatives, executors and successors of the Recipient, and
on the Company and its successors and assigns.
     12.     Agreement to Arbitrate.
     The Company and the Recipient each agrees (i) that any dispute, claim or
controversy arising out of or relating directly or indirectly to the
construction, performance or breach of this Agreement (including, without
limitation, the grant, issuance or cancellation of Restricted Shares) shall be
settled by arbitration, pursuant to the procedures set forth in the then in
effect Commercial Arbitration Rules (or any successor thereto), as applicable,
of the American Arbitration Association (the “AAA Rules”), shall be the sole and
exclusive method for resolving any claim or dispute (“Claim”) arising out of or
relating to the rights and obligations of the parties under this Agreement;
(ii) one arbitrator shall be appointed pursuant to the AAA Rules to conduct any
such arbitration, (iii) all meetings of the parties and all hearings with
respect to any such arbitration shall take place in Chicago, Illinois, (iv) each
party to the arbitration shall bear its own costs and expenses (including,
without limitation, all attorneys’ fees and expenses, except to the extent
otherwise required by applicable law), (v) all costs and expenses of the
arbitration proceeding (such as filing fees, the arbitrator’s fees, hearing
expenses, etc.) shall be borne equally by the parties hereto; (vi) the parties
shall have the right to submit, and the arbitrator shall consider, expert and/or
other evidence as to the valuation of any Shares which are related to the Claim
in question; and (vii) the judgment, award or other determination of any
arbitration under the AAA Rules shall be final, conclusive and binding on all of
the parties hereto. Accordingly, the Company and the Recipient each waive their
right (if any) to a trial before a court judge and/or jury to resolve any such
disputes. Nothing in this Section 12 shall prohibit any party hereto from
instituting litigation to enforce any final judgment, award or determination of
the arbitration. The parties agree that the judgment, award or other
determination of any arbitration under the AAA Rules shall be final, conclusive
and binding on all of the parties hereto. Each party hereto hereby irrevocably
submits to the non-exclusive jurisdiction of the United States District Court of
the Northern District of Illinois or any state court sitting in Cook County,
Illinois (the “Jurisdictions”). Each party hereto irrevocably consents to
service of process by registered mail or personal service and waives any
objection on the grounds of personal jurisdiction, venue or inconvenience of the
forum with respect to the Jurisdictions. Each party hereto further agrees that
each other party hereto may initiate litigation in any court of competent
jurisdiction to execute any judicial judgment enforcing or not enforcing any
award, judgment or determination of the arbitration.

9



--------------------------------------------------------------------------------



 



     13.     Choice of Law.
     Subject to Section 12, this Agreement is entered into under and the
relationship between the parties shall be governed by the laws of the State of
Delaware and shall be construed and interpreted thereunder, without giving
effect to choice-of-law principles.
     14.     Termination; Modification.
     In the event that any one or more of the Restricted Activities described in
Section 2(e) above shall for any reason be held to be unenforceable, invalid or
illegal for any reason including, but not limited to, being excessively broad as
to duration, geographical scope, activity or subject, such restriction shall be
construed or modified by limiting and reducing it, so as to provide the Company
with the maximum protection of its business interests and the intent of the
parties as set forth herein and yet be valid and enforceable under the
applicable law as it shall then exist.
     15.     Entire Agreement.
     This Agreement, the Purchase Agreement and the Escrow Agreement set forth
the entire agreement and understanding of the parties hereto with respect to the
issuance and sale of the Restricted Shares and supersede all prior agreements,
arrangements, plans, and understandings relating to the issuance and sale of the
Restricted Shares.
     16.     Amendment and Waiver.
     Except as otherwise provided herein, this Agreement may be amended, waived,
modified, or canceled only by a written instrument executed by the parties or,
in the case of a waiver, by the party waiving compliance.
[Signature page follows]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Recipient and the Company have executed this
Agreement as of the date of issuance specified at the beginning of this
Agreement.

         
 
  BRIEN O’BRIEN    
 
       
 
  /s/ Brien O’ Brien    
 
       
 
       
 
  PIPER JAFFRAY COMPANIES    
 
       
 
  By /s/ Andrew S. Duff    
 
 
 
   
 
  Its Chairman and Chief Executive Officer    
 
 
 
   

Signature Page to Restricted Stock Agreement

